 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT dated as of this 17th day of December, 2007 between
Veramark Technologies, Inc., a Delaware corporation with its principal office
located at 3750 Monroe Avenue, Pittsford, New York 14534 (the “Company”), and
Anthony C. Mazzullo, an individual residing at [*], Fairport, New York 14450
(“Executive”).
     WHEREAS, the Company desires to employ Executive as President and Chief
Executive Officer of the Company upon the terms and conditions hereinafter set
forth, and
     WHEREAS, Executive desires to serve in such capacity upon the terms and
conditions hereinafter set forth;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained and intending to be bound, the parties agree as follows:
1. Employment — Duties.
     (a) The Company hereby agrees to employ Executive as President and Chief
Executive of the Company, and Executive hereby accepts such employment by the
Company. Executive shall report to, and be under the direction of the Company’s
Board of Directors (the “Board”) or a duly authorized committee of the Board,
and shall have such duties as may be specified by the Board that are consistent
with Executive’s positions as President and Chief Executive Officer. Executive’s
duties may be changed from time to time by the Board; provided, however, that
Executive’s position, authority, duties and responsibilities shall be no less
senior and executive in nature than those customarily performed by a president
and chief executive officer. Executive shall perform his duties for the Company
principally at the offices of the Company, provided, however, that Executive
acknowledges and agrees that travel in furtherance of the Company’s business is
required in connection with the performance of Executive’s duties hereunder.
Executive agrees to devote his best efforts and all his business time, skills
and attention exclusively to the business and the best interests of the Company.
During the term of this Employment Agreement, Executive shall not engage in any
other business activity; provided, however, that Executive may continue to
manage the current real estate rental properties owned by him in Monroe County,
New York, so long as doing so does not materially interfere in the reasonable
opinion of the Board with the rendering by him of his services to the Company as
contemplated in this Agreement.
     During the term of this Employment Agreement, Executive shall be nominated
for election as a director commencing with the first annual meeting of
stockholders to be held following the Commencement Date and at each annual
meeting of stockholders following thereafter.
 
[*] Denotes expurgated information

- 1 -



--------------------------------------------------------------------------------



 



2. Term.
     (a) Unless sooner terminated as provided in Section 5 of this Employment
Agreement, the initial term of this Employment Agreement (the “Initial Term”)
shall commence on January 1, 2008 (“Commencement Date”) and end on December 31,
2010. On January 1, 2009, and each anniversary thereafter, the term of this
Employment Agreement will be automatically extended beyond the Initial Term for
additional successive one-year periods unless either party notifies the other in
writing not less than ninety (90) days prior to each anniversary of the
Commencement Date that this Employment Agreement will not be extended.
     (b) The termination of this Employment Agreement, however arising, shall
not affect any of the provisions hereof as are expressed to operate or have
effect after the termination of Executive’s employment.
3. Compensation.
     (a) Base Salary. From the Commencement Date, as compensation for
Executive’s services, the Company shall pay to Executive a salary at the rate of
Two Hundred Twenty-five Thousand Dollars ($225,000)) per annum (the “Salary”).
The Salary shall be reviewed six (6) months from the Commencements Date (on or
about July 1, 2008), twelve (12) months from the Commencement Date (on or about
January 1, 2009) and annually thereafter, and may be increased (but not
decreased) from period to period, based on reviews of Executive’s performance
and as determined by the Board of Directors in its sole discretion. Any increase
authorized by the Board shall be effective as of a date determined by the Board
in its sole discretion.
     The Salary shall be payable in accordance with the executive payroll
schedule in effect from time to time at the Company (currently on a bi-weekly
basis), but in no event less frequently than monthly.
     (b) Bonus.
          (i) Annual Performance Bonus. As additional compensation for
Executive’s services hereunder, Executive shall be eligible for an annual
performance bonus (the “Performance Bonus”). Annually, and prior to the
commencement of each calendar year, the Board or an authorized committee shall
establish annual targets and objectives (the “Targets”), including total
revenues and operating income performance targets (the “Financial Targets”) for
Executive; provided, however, that the Targets for calendar 2008 shall be
established on or before March 1, 2008. If the Targets are achieved for the
applicable calendar year, Executive shall be entitled to a Performance Bonus
payment of Sixty Thousand Dollars ($60,000). Should some, but less than all, of
the Targets be achieved, Executive shall be entitled to a Performance Bonus
payment established by the Board but in no event less than $20,000. In the event
that both of the Financial Targets are exceeded, Executive shall receive an
additional Performance Bonus payment of Twenty Thousand Dollars ($20,000)

- 2 -



--------------------------------------------------------------------------------



 



for each ten percent (10%) that both the Targets are exceeded up to a maximum
additional Performance Bonus payment of Sixty Thousand Dollars ($60,000) [at one
hundred thirty percent (130%) of both of the Targets], for a maximum Performance
Bonus award in any given calendar year of One Hundred Twenty Thousand Dollars
($120,000). The calculation of the Performance Bonus shall be determined by the
Board in its sole discretion within thirty (30) days of the completion of the
Company annual audit, which determination shall be final and binding, and paid
within thirty (30) days of such calculation.
          (ii) Restricted Stock Award. Executive shall be eligible for an award
of Two Hundred Thousand (200,000) restricted shares (“Restricted Shares”) of the
Common Stock of the Company subject to the terms and conditions of the Company’s
1998 Long-Term Incentive Plan (the “Plan”). The Restricted Shares are
performance based and Executive shall be deemed to earn the such shares ratably
over a three (3) year period upon the achievement of total revenue, operating
profit, stock price and product development goals which shall be determined by
the Board on or before March 31, 2008. Should Executive earn any of the
Restricted Shares based on the goals established, the Company, at the request of
Executive, agrees to purchase from the Executive up to fifty percent (50%) of
the Restricted Shares earned in any calendar year. Any such purchase shall be at
the option of the Executive upon written notice to the Company from the
Executive within one year of the date such Restricted Shares are deemed earned.
The purchase price for each such Restricted Shares shall be the fair market
value of the Company’s common stock on the date such Restricted Shares were
deemed earned, as determined by the Board, consistent with prior practice.
Payment for such Restricted Shares shall be made within fifteen (15) days of
receipt of the aforementioned notice and receipt of the certificate(s)
representing the Restricted Shares duly endorsed by the Executive.
4. Benefit Plans, Vacations, Expenses.
     (a) During the term of this Employment Agreement, Executive shall be
eligible to participate in all medical, disability, bonus, stock option, 401(k)
or other benefit plans or arrangements generally made available by the Company
to its executive employees, and other perquisites generally afforded from time
to time to other executive employees of the Company. Without limiting the
foregoing:
          (i) Company shall reimburse Executive for the payment by Executive of
monthly dues in a country club and in a health club of Executive’s choosing up
to an annual cost of Twelve Thousand Dollars ($12,000); and
          (ii) Executive shall be entitled to receive four (4) weeks of paid
vacation in each full calendar year of this Employment Agreement.
          (iii) The Company shall reimburse Executive for reasonable expenses
incurred by Executive in connection with performing services hereunder for the
Company in accordance with the Company’s policies in effect from time to time
for all executive officers of the Company; provided that such expenses are
necessary and appropriate to Executive’s employment hereunder; and further
provided that Executive submits to the Company written, itemized expense
accounts and such additional substantiation and justification as the Company

- 3 -



--------------------------------------------------------------------------------



 



may reasonably request.
5. Termination.
     (a) Death. Executive’s employment hereunder shall terminate upon
Executive’s death.
     (b) Cause. The Company reserves the right to terminate this Employment
Agreement and Executive’s employment with the Company for Cause. As used herein,
“Cause” means:
          (i) Executive’s conviction for, or guilty plea or plea of nolo
contendre with respect to, any felony or any lesser crime involving moral
turpitude, theft or fraud;
          (ii) Executive’s misconduct or gross negligence which has resulted or
is likely to result in material damage to the Company or its reputation and
which is not cured within twenty (20) days after written notice specifying such
misconduct or gross negligence, provided that Executive shall only be entitled
to one (1) notice under this provision;
          (iii) Executive’s act of fraud, dishonesty, or theft in respect to the
Company;
          (iv) Executive’s failure or refusal to perform any of his material
duties or to carry out the lawful instructions of the Board or the President,
which is not cured within thirty (30) days after written notice specifying the
failure or refusal, provided that Executive shall only be entitled to one
(1) notice under this provision;
          (v) Executive’s serious misconduct, unrelated to the Company’s
business and affairs, which, in the reasonable opinion of the Board, will bring
Executive or the Company into disrepute or seriously and prejudicially affect
the interests of the Company, or
          (vi) Executive’s breach of any covenant set forth in Section 7 of this
Employment Agreement.
     Executive shall not be deemed to have been terminated for Cause unless and
until there shall have been delivered to Executive a Notice of Termination (as
hereinafter defined in Section 5(e) below) specifying the particulars thereof.
Without limiting the foregoing, the Executive shall be afforded the opportunity
to meet with the Board or an authorized committee of the Board to discuss and
review the matters contained in the Notice of Termination.
     (c) Disability. The Company reserves the right to terminate this Employment
Agreement and Executive’s employment with the Company as a result of Executive’s
Disability. As used herein “Disability” means Executive’s physical or mental
disability or illness which renders Executive unable to perform the essential
functions of Executive’s duties in a reasonably satisfactory manner under this
Employment Agreement for a period of six (6) consecutive months or One Hundred
Eighty (180) days within a twelve month (12) period.

- 4 -



--------------------------------------------------------------------------------



 



     (d) Voluntary Termination. Executive and the Company reserve the right to
terminate this Employment Agreement and Executive’s employment with the Company
by Voluntary Termination. As used herein, “Voluntary Termination” shall mean
termination by (i) Executive on Executive’s own initiative or (ii) by the
Company on the Company’s own initiative for reasons not specified under Sections
5(a) through Section 5(c). Each party shall give the other at least ninety
(90) days prior written notice of any Voluntary Termination. If Executive gives
a Notice of Termination pursuant to this Section 5(d), the Company may, at its
option, terminate the Employment Agreement and Executive’s employment with the
Company at any time during the 90-day notice period by written notice to
Executive.
     (e) Notice of Termination. Any termination of this Employment Agreement and
Executive’s employment by the Company shall be communicated by written Notice of
Termination to Executive. Any termination for Voluntary Termination by Executive
shall be communicated by written Notice of Termination to the Company. For
purposes of this Employment Agreement, a “Notice of Termination” shall mean a
notice that indicates the specific termination provision in this Employment
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.
     (f) Date of Termination. “Date of Termination” shall mean:
          (i) The date of expiration of the Initial Term or any extension
period, unless this Employment Agreement is extended pursuant to Section 2(a);
          (ii) If this Employment Agreement and Executive’s employment is
terminated by his death, the date of his death;
          (iii) If this Employment Agreement and Executive’s employment is
terminated pursuant to Section 5(b) or 5(c), the date of the Notice of
Termination; and
          (iv) If Executive or the Company terminates this Employment Agreement
and Executive’s employment pursuant to 5(d), the last day of the 90-day notice
period, unless the Company exercises its option to terminate the Executive
during the 90-day notice period, in which event the Date of Termination shall be
the date specified in the Company’s written notice of its exercise of such
option.
6. Compensation Upon Termination or During Incapacity.
     (a) If this Employment Agreement and Executive’s employment is terminated
pursuant to Section 5(a) or by Executive pursuant to Section 5(d), or if this
Employment Agreement and Executive’s employment is terminated pursuant to
Section 5(b), the Company shall pay to Executive, or to Executive’s estate, the
Salary payable to the Date of Termination and any accrued and unused vacation
for the year in which the termination occurs, pro rated to the Date of
Termination; provided that if the Company exercises its option under
Section 5(d), it will pay Executive the Salary for the remainder of the
ninety-day notice period. In addition, the

- 5 -



--------------------------------------------------------------------------------



 



Company shall maintain Executive’s medical insurance coverage through the Date
of Termination.
     (b) During absence from work by reason of incapacity through ill health or
injury, the Company shall pay Executive the Salary for each day of absence until
the Date of Termination as a result of Executive’s Disability.
     (c) If this Employment Agreement and the Executive’s employment is
terminated by the Company pursuant to Section 5(d) and other than in connection
with the Company’s exercise of its option to terminate Executive’s employment
during the 90-day notice period in connection with a Voluntary Termination by
Executive, then the Company shall pay to Executive the compensation payable
pursuant to Section 6(a). In addition, and subject to execution and delivery by
Executive of a severance agreement and release in form and substance
satisfactory to the Company, (i) the Company shall continue to pay Executive the
Salary at the rate in effect on the Date of Termination for a period equal to
six (6) months from the Date of Termination, or (ii) in the case of such
termination within six (6) months from the effective date of a Change in
Control, as that term is hereinafter defined, the Company shall continue to pay
Executive the Salary at the rate in effect on the Date of Termination, for a
period equal to twelve (12) months from the Date of Termination, plus in each
case an amount equal to that amount of the Performance Bonus paid to Executive
for the prior calendar year pro-rated to the Date of Termination. The Company
shall continue Executive’s medical coverage for the period during which it
continues to pay the Salary pursuant to this Section 6(c), unless Executive
obtains medical coverage through other employment.
     (d) The provisions of this Section 6 shall be Executive’s sole and
exclusive remedy in the event of termination of this Employment Agreement and
Executive’s employment hereunder.
     (e) For purposes of this Agreement, a “change in control” shall be deemed
to have occurred if (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or a corporation owned, directly or indirectly by
the stockholders of the Company in substantially the same proportions, becomes
after the Commencement Date the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company’s then
outstanding securities; or (ii) the composition of the Board changes, at any
time after December 31, 2008, such that less than a majority of the members of
the Board are individuals who were (i) members of the Board at the beginning of
the calendar year then in effect or (ii) persons whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least three-fourths (3/4) of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved; or (iii) substantially all the assets
of the Company are disposed of by the Company pursuant to a merger,
consolidation, partial or complete liquidation, a sale of assets (including
stock of a subsidiary) or otherwise, in a transaction or a series of
transactions whereby the holders of the Company’s common stock prior to the
transaction do not continue to hold at least fifty percent (50%) of the voting
stock or similar equity of the Company or the combined or acquired entity

- 6 -



--------------------------------------------------------------------------------



 



upon the consummation of the transaction, but not including a reincorporation or
similar transaction resulting in a change only in the form of ownership of such
assets.
7. Confidentiality and Restrictions.
     (a) Executive hereby recognizes that the value of the Confidential
Information, as defined below, of the Company and the Confidential Information
to be disclosed to Executive by the Company and its affiliates in the course of
Executive’s employment with the Company is attributable substantially to the
fact that such Confidential Information has been and continues to be maintained
by the Company, its affiliates, and their respective licensors, suppliers,
contractors, customers, and prospects in the strictest confidentiality and
secrecy and is unavailable to others without the expenditure of substantial
time, effort or money. Executive, therefore, covenants and agrees to keep
strictly secret and confidential the Confidential Information in accordance with
the following provisions of this Section 7(a). Executive covenants and agrees
that, during the term of this Employment Agreement, and at all times thereafter,
Executive shall safeguard the Confidential Information, and Executive shall not,
directly or indirectly, use or disclose any such Confidential Information except
as required in the course of Executive’s employment with the Company. In
implementation of the foregoing, Executive shall not disclose any of the
Confidential Information to any employee or consultant except to the extent that
such disclosure is necessary for the effective performance of such employee’s or
consultant’s responsibilities to the Company. The obligations undertaken by
Executive pursuant to this Section 7(a) shall not apply to any Confidential
Information which hereafter shall become published or otherwise generally
available to the public, except in consequence of a willful act or omission by
Executive in contravention of the obligations hereinabove set forth in this
Section 7(a), and such obligations shall, as so limited, survive expiration or
termination of this Employment Agreement. As used in this Section 7,
“Confidential Information” means all information not in the public domain
relating to the business of the Company, its affiliates, and their respective
customers, prospects, licensors, suppliers and contractors, and the designs,
products and programs developed and/or commercialized by any of the foregoing,
including, without limitation, information relating to inventions, ideas,
designs, discoveries, know-how, methods, research, engineering, data, databases,
operations, techniques, software, software codes, customer lists, prospect lists
and other trade secrets.
     (b) On the termination of this Employment Agreement for any reason,
Executive will deliver to the Company all correspondence, documents, papers and
other media containing information about the Confidential Information together
with all copies thereof in Executive’s possession or control.
     (c) During the term of this Employment Agreement and for a period equal to
twelve (12) months after the termination of this Employment Agreement for any
reason whatsoever (except in the case of termination of this Employment
Agreement by the Company pursuant to Section 5(d) in which case the applicable
period above shall be reduced to six (6) months), Executive shall not engage
(and shall assure that none of Executive’s agents, affiliates or associates
engages) in competition with, or directly or indirectly, perform services (as
employee, officer, manager, consultant, independent contractor, advisor or
otherwise) for or own any equity

- 7 -



--------------------------------------------------------------------------------



 



interest (other than an aggregate of not more than one percent (1%) of the stock
issued by any publicly held corporation) in any enterprise that engages in
competition with the business conducted by the Company or by any of its
affiliates, anywhere in the world.
     (d) During the term of this Agreement and for a period equal to twelve
(12) months after the termination of this Employment Agreement for any reason
whatsoever (except in the case of termination of this Employment Agreement by
the Company pursuant to Section 5(d) in which case the applicable period above
shall be reduced to six (6) months), Executive shall not, directly or
indirectly, solicit for employment, offer employment to, or employ for
Executive’s own account or for the account of another, any employee or
consultant of the Company or any of its affiliates; provided, however, that this
section 7(d) shall not prohibit any such person from soliciting or hiring anyone
solely by means of a general solicitation that is not directed at the employees
(or any particular employee) of the Company.
     (e) During the term of this Agreement and for a period equal to twelve
(12) months after the termination of this Employment Agreement for any reason
whatsoever (except in the case of termination of this Employment Agreement by
the Company pursuant to Section 5(d) in which case the applicable period above
shall be reduced to six (6) months), Executive shall not, directly or
indirectly, solicit, raid, entice or otherwise induce any customer and/or
supplier of the Company or any of its affiliates to cease doing business with
the Company or any of its affiliates or to do business with a competitor with
respect to products and/or services that are competitive with the products
and/or services of the Company or any of its affiliates.
     (f) Executive shall not, during or after the term of this Agreement, make
any statement nor do any act which will disparage, defame or injure the goodwill
or reputation of the Company.
     (g) Executive agrees that the restrictions in this Section 7 are reasonable
and necessary to protect the Confidential Information. Executive expressly
agrees that, in addition to any other rights or remedies which the Company may
have, the Company shall be entitled to injunctive and other equitable relief to
prevent a breach of this Section 7 by Executive, including a temporary
restraining order or temporary injunction from any court of competent
jurisdiction restraining any threatened or actual violation, and Executive
consents to the entry of such an order and injunctive relief and waives the
making of a bond or undertaking as a condition for obtaining such relief.
8. Intellectual Property.
     Executive acknowledges and agrees that the Company is and remains the sole
owner of all the fruits and proceeds of Executive’s services hereunder,
including, but not limited to, all ideas, designs, inventions, concepts,
developments, discoveries, whether or not protectable, and other properties
which Executive may create or conceive in connection with Executive’s employment
hereunder during the term of this Employment Agreement, free and clear of any
claims by Executive (or any successor or assignee of Executive) of any kind or
character whatsoever other than Executive’s right to compensation hereunder.
Executive further acknowledges and agrees that the Company is and remains the
sole owner of all ideas,

- 8 -



--------------------------------------------------------------------------------



 



inventions, concepts, developments, discoveries, whether or not protectable, and
other properties which Executive may create or conceive within twelve
(12) months of the Date of Termination and which are based, in whole or in part,
on the Confidential Information, free and clear of any claims by Executive (or
any successor or assignee of Executive) of any kind or character whatsoever
other than Executive’s right to compensation hereunder. Executive agrees that he
shall, at the request of the Board, execute such assignments, certificates or
other instruments as the Board shall from time to time deem necessary or
desirable to evidence, establish, maintain, perfect, protect, enforce or defend
the Company’s rights, title and interest in or to any properties referred to in
this Section 8.
9. Miscellaneous.
     (a) Entire Agreement. This Employment Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof, and all
other prior or contemporaneous agreements of the parties with respect to said
subject matter are hereby merged into and superseded by this Employment
Agreement. This Employment Agreement may not be changed, modified or amended
other than by a further written agreement signed by both parties hereto.
     (b) No Waiver. The failure or omission of either party to insist, in any
instance, upon strict performance by the other party of any term or provision of
this Employment Agreement or to exercise any of such party’s rights hereunder
shall not be deemed to be a modification of any term hereof or a waiver or
relinquishment of the future performance of any such term or provision by such
party, nor shall such failure or omission constitute a waiver of the right of
such party to insist upon future performance by the other party of any such term
or provision.
     (c) Governing Law. This Employment Agreement shall be governed by, and
shall be construed and interpreted in accordance with, the laws of the State of
New York, without giving effect to any choice of law doctrine.
     (d) Notice. Any notice, request, demand, statement, authorization, approval
or consent made hereunder shall be addressed to the appropriate party at the
address written above in writing, and shall be hand-delivered or sent by Federal
Express, or other reputable courier service, or by postage prepaid certified
mail, return receipt requested, or by facsimile or electronic mail (copy by
postage prepaid certified mail), and shall be deemed given when delivered if
hand delivered or sent by Federal Express or other reputable courier service, or
when sent if sent by certified mail, facsimile or electronic mail.
     Either party may change its address for the receipt of such notices by
giving written notice to the other party in the manner herein provided.
     (e) Assignment. This Employment Agreement shall inure to the benefit of,
and bind, the parties hereto and their respective successors and assigns,
provided, however, Executive shall not assign or transfer any of his rights
under this Employment Agreement nor delegate any of his duties hereunder without
the prior written consent of the Board.

- 9 -



--------------------------------------------------------------------------------



 



     (f) Severability. If, in any jurisdiction, any provision of this Agreement
or its application to any party or circumstance is restricted, prohibited or
unenforceable, such provision shall, as to such jurisdiction, be ineffective
only to the extent of such restriction, prohibition or unenforceability without
invalidating the remaining provisions hereof and without affecting the validity
or enforceability of such provision in any other jurisdiction or its application
to other parties or circumstances. In addition, if any one or more of the
provisions contained in this Employment Agreement shall for any reason in any
jurisdiction be held to be excessively broad as to time, duration, geographical
scope, activity or subject, it shall be construed, by limiting and reducing it,
so as to be enforceable to the extent compatible with the applicable law of such
jurisdiction as it shall then appear.
     (g) Key Employee Insurance. Company, in its sole discretion shall have the
right at its expense to purchase insurance on the life of Executive, in such
amounts as it shall from time to time determine, of which the Company shall be
the beneficiary. Executive shall submit to such physical examinations as may
reasonably be required and shall otherwise cooperate with the Company in
obtaining such insurance.
     (h) Headings and Counterparts. Headings are inserted for reference purposes
only and shall not affect the interpretation or meaning of this Employment
Agreement. This Agreement may be executed in several counterparts, each of which
shall be deemed to be an original but all of which, together, will constitute
one and the same instrument.
[SIGNATURE PAGE FOLLOWS]

- 10 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Employment
Agreement, the Company by its duly-authorized officer, as of the date set forth
above.

            VERAMARK TECHNOLOGIES, INC.
      By:   /s/ Charles A. Constantino         Charles A. Constantino,       
Chairman, Compensation Committee                 /s/ Anthony C. Mazzullo        
Anthony C. Mazzullo   

- 11 -